          Case 2:20-cv-02002-WB Document 62 Filed 03/23/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 BIJAN FARHANGUI,                                          CIVIL ACTION
               Plaintiff,

                v.

 DOUGLAS R. GROSSINGER,                                    NO. 20-2002
                Defendants.

                                          ORDER

       AND NOW, this 23rd day of March 2021, upon consideration of Plaintiff Bijan

Farhangui’s Motion for Attorneys’ Fees and Costs (ECF No. 53), Defendant Douglas R.

Grossinger’s Response in Opposition (ECF No. 56), and Plaintiff’s Response in Support (ECF

No. 60), it is ORDERED that the Motion is GRANTED and Defendant shall reimburse Plaintiff

$112,459.75 in attorneys’ fees and $3,117.28 in costs.

       The Clerk of Court is DIRECTED to TERMINATE this case and marked it CLOSED.



                                                    BY THE COURT:


                                                    /s/Wendy Beetlestone, J.

                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
